DETAILED ACTION
Acknowledgements
This Office Action is in reply to Applicant’s response filed 16 March 2021 (“Response”).  
Claims 1–2, 5, 7, 21–22, 25, 27–29, 32, and 34–42 are currently pending and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 U.S.C. § 112(a)
The following is a quotation of 35 U.S.C. § 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claims 1–2, 5, 7, 21–22, 25, 27–29, 32, and 34–42 are rejected under 35 U.S.C. § 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
Claim 1 is amended to recite “determine to generate a first diversified session key having a first number of bits, and a second diversified session key having a second number of bits such that a summation of the first number of bits and the second number of bits is equal to or greater than a target number of bits.”

For example, Applicant’s specification discloses
[0110] At block 626, the system may determine if the MAC algorithm ( optionally applied in conjunction with the shared secret) is sufficiently secure to meet a security requirement of the system. For instance, the system may be provided with a minimum security rating (e.g., expressed in bits), and may determine if the actions taken at blocks 622-624 were sufficient to meet the security rating. In making this determination, the system may add the size of the shared secret (if used) to the security rating of the MAC algorithm (which may be defined by the size of the diversified session key). If the result is greater than the minimum security requirement, then processing may proceed to block 610 and the MAC may be transmitted.
[0111] If the result is not greater than the minimum security requirement ("NO" at block 626), then processing may proceed to block 628 and the system may apply an encryption algorithm to the already MAC’ed data using the second diversified session key as described above. Processing may then return to block 626, where the resulting construct is reevaluated to determine if the construct meets the minimum security rating. If so, processing proceeds to block 610 and the (now encrypted) MAC is transmitted. If not, processing may return to block 628 and the system may apply further encryption to the encrypted data to further increase the security of the encrypted data. The system may apply the same encryption algorithm as was previously applied, or may apply a different encryption algorithm. The system may use a different key (e.g., a third diversified session key generated based on a third master key or other data known to both the card and the server). Block 628 may be repeated until a sufficient security rating is reached.
Spec. [0110]–[0111] (emphasis added).
As seen above, there is no disclosure of “determine to generate a first diversified session key having a first number of bits, and a second diversified session key having a second number of bits such that a summation of the first number of bits and the second number of bits is equal to or greater than a target number of bits.” Accordingly, this amendment is new matter and claim 1 is rejected accordingly.
Dependent claims 2, 5, 7, and 34–36 fail to cure this deficiency of independent claim 1 (set forth directly above) and are rejected accordingly.
Claims 21–22, 25, 27–29, 32, and 37–42 contain language similar to claims 1–2, 5, 7, and 34–36 as discussed in the preceding paragraphs, and for reasons similar to those discussed above, claims 21–22, 25, 27–29, 32, and 37–42 are also rejected under 35 U.S.C. § 112 as failing to comply with the written description requirement.
Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which 
Claims 1–2, 5, 7, 21–22, 25, 27–29, 32, and 34–42 are rejected under 35 U.S.C. § 103 as being unpatentable over Breekel et al. (Document U, PTOL-892 mailed 07 November 2019; “Breekel”), in view of Montemayor et al. (US 7,805,611 B1) (“Montemayor”) and EMVCo (Document U, attached PTOL-892).
As per claim 1, Breekel discloses a non-transitory computer-readable medium storing instructions that, when executed by a processor, cause the processor to:
access information to be encoded, the information pertaining to a contactless card for which authentication is requested by a recipient (§ 2.3.4.1 “amount, terminal country, terminal verification results, currency, date, transaction type, …, AIP and ATC”);
access a shared secret stored on the contactless card that is also known to the recipient (§ 2.3.4.1 “terminal nonce”);
combine the shared secret and the information to be encoded to generate combined information (§ 2.3.4.1 “where MAC = MACMKAC (amount, terminal country, terminal verification results, currency, date, transaction type, terminal nonce, AIP, ATC)”);
retrieve a first master key and a counter value from a memory of the contactless card (§ 2.2, “Key Infrastructure,” “Every card has a unique symmetric key MKAC that it shares with the issuer” “Using this key a session key SKAC can be computed, based on the Application Transaction Counter (ATC)”); 
determine to generate a first diversified session key having a first number of bits (§ 2.2, “Key Infrastructure,” “Every card has a unique symmetric key MKAC that it shares with the issuer” “Using this key a session key SKAC can be computed, based on the Application Transaction Counter (ATC)”);
MKAC that it shares with the issuer” “Using this key a session key SKAC can be computed, based on the Application Transaction Counter (ATC)”); 
apply a message authentication code (MAC) algorithm, utilizing the first diversified session key, to the combined information to generate a MAC output (§ 2.3.4.1 “a MAC is computed using the symmetric key SKAC … on a minimum set of recommended data elements … [which] consists of the amount, terminal country, terminal verification results, currency, date, transaction type, terminal nonce, AIP and ATC”); and
transmit at least a part of the MAC output to the recipient (§ 2.3.4.1 “C → T: TC = (CID, ATC, MAC, [IAD])”).
Breekel does not expressly disclose the processor is caused to determine to generate a second diversified session key having a second number of bits such that a summation of the first number of bits and the second number of bits is equal to or greater than a target number of bits1; retrieve a second master key from the memory of the contactless card; generate the second diversified session key with the second master key and the counter value; apply an encryption algorithm, utilizing the second diversified session key, to the MAC output to generate encrypted output; and that said “transmit” includes the encrypted output, wherein the first diversified session key and second diversified session key are different keys. 
Montemayor teaches a processor caused to apply an encryption algorithm, utilizing a second diversified session key, to the at least a part of a MAC output to generate encrypted 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Breekel to encrypt the MAC as taught by Montemayor. One would have been motivated to do so because it may be “desirable to protect the MAC” (Montemayor 6:40).
EMVCo teaches determine to generate a second diversified session key having a second number of bits, and generate the second diversified session key by causing a processor to retrieve a second master key from memory of a contactless card and generate the second diversified session key having the second number of bits with the second master key and counter value (§ 5.2).
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself – that is in the substitution of the second diversified session key (and generation thereof) of EMVCo for the second diversified session key (and generation thereof) of Breekel/Montemayor. Thus, the simple substitution of one known element for another, producing predictable results, renders the claim obvious.
As per claim 2, Breekel, Montemayor, and EMVCo teach the medium of claim 1, wherein the at least a part of the MAC output is combined with a random element, and the random element is transmitted to the recipient with the encrypted output (Breekel § 2.3.4.1 “C → T: TC = (CID, ATC, MAC, [IAD])”).

As per claim 7, Breekel, Montemayor, and EMVCo teach the medium of claim 1, wherein the information to be encoded is state information relating to the contactless card (Breekel § 2.3.4.1 “amount, terminal country, terminal verification results, currency, date, transaction type, …, AIP and ATC”).
As per claim 34, Breekel, Montemayor, and EMVCo teach the non-transitory computer-readable medium of claim 1, the processor to combine the shared secret with the information by multiplying the shared secret with the information (“processor to …” does not limit structure of processor).
As per claim 35, Breekel, Montemayor, and EMVCo teach the non-transitory computer-readable medium of claim 1, the processor to combine the shared secret with the information by concatenating the information with at least a portion of the shared secret (“processor to …” does not limit structure of processor).
As per claim 36, Breekel, Montemayor, and EMVCo teach the non-transitory computer-readable medium of claim 1, wherein the target number of bits is greater than or equal to a minimum security requirement (as noted above, the “such that …” language is not given patentable weight).
Claims 21–22, 25, 27–29, 32, and 37–42 contain language similar to claims 1–2, 5, 7, and 34–36 as discussed in the preceding paragraphs, and for reasons similar to those discussed above, claims 21–22, 25, 27–29, 32, and 37–42 are also rejected under 35 U.S.C. § 103 as unpatentable over the cited references.
Response to Arguments
Applicant’s arguments have been fully considered but are moot in view of the new ground of rejection set forth above.
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB C. COPPOLA whose telephone number is (571)270-3922. The examiner can normally be reached on Monday-Friday 8:00-6:00. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JACOB C. COPPOLA/Primary Examiner, Art Unit 3685


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The phrase “such that a summation …” is merely the intended result of the “determining” step, but does not require a positively recited step/function of summing, and is therefore not given patentable weight.